In the original opinion, the declarations of the appellant at the time of his discovery, namely: "You are just in time, we are gathering our cattle; we are marking and branding our cattle. * * * When we were dragging these calves she was bawling too loud — making too much noise. * * * That is the reason I killed her, to get her out of the way," were made at the time the appellant appeared at the place where the officers previously found the cow that had been killed and the calves that were tied to a tree. In the original opinion, the remarks of the appellant were treated as somewhat exculpatory and it was upon that assumption that the reversal took place. Taken as a whole, the remarks are not deemed exculpatory but amount to nothing less than an admission of the theft of the cow. In Hall's case, 41 Tex. 287, it was said:
"We think that, under our statute, where the circumstances *Page 534 
show the intent to steal, the offense of theft may be complete with the killing. * * * The hogs were killed in the woods, out of the immediate custody of the owner. By the act of killing, under such circumstances, the defendant may fairly be held to have had the hogs under his control and in his possession."
In Gold's case, 81 Tex.Crim. Rep., the facts are in substance as follows: John Roberts missed his milch cow. A few days later the carcass of the cow was found in a pasture under the control of the appellant's father. The cow had been shot. Appellant said to a witness that the cow belonged to him, that she was going to die, and that he killed her. The carcass was found in the brush. Appellant admitted that he had skinned the animal and sold the hide but denied the killing. In passing upon the case this court held that the facts were such as justified the appellant's conviction for the theft of the animal. See Coombes v. State, 17 Texas App., 258; Stegall v. State, 32 Tex.Crim. Rep..
Under the facts in the present case, we think the additional instructions to the jury were not required.
The application for a change of venue and the evidence thereunder have been re-examined. We entertain the opinion that the evidence heard is not such as would justify this court in holding that in refusing to change the venue the trial judge abused his discretion. The case of McNeely v. State,104 Tex. Crim. 263, and many others, we think support the view mentioned.
The motion for rehearing is overruled.
Overruled.